Exhibit 10.1

ONESPAWORLD HOLDINGS LIMITED

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT is entered into this [●] day of November, 2018 (this
“Subscription Agreement”), by and between OneSpaWorld Holdings Limited, an
international business company incorporated under the laws of the Commonwealth
of The Bahamas (the “Company”), and the undersigned (“Subscriber”).

WHEREAS, the Company concurrently herewith is entering into that certain
Business Combination Agreement, dated as of the date hereof, substantially in
the form provided to Subscriber (as it may be amended, supplemented or otherwise
modified from time to time, the “Transaction Agreement”), pursuant to which,
among other things, the Company will acquire the “One Spa World” business of
Steiner Leisure Limited (the “Transactions”, and the entities comprising the
“One Spa World” business, “One Spa World”); and

WHEREAS, in connection with the Transactions, Subscriber desires to subscribe
for and purchase from the Company that number of (i) the Company’s common
shares, par value $0.0001 per share (“Common Shares”) and (ii) warrants, each
representing the right to purchase one Common Share (the “Warrants”), set forth
on the signature page hereto (collectively, the “Acquired Securities”), for the
aggregate purchase price set forth on the signature page hereto (the “Purchase
Price”), and the Company desires to issue and sell to Subscriber the Acquired
Securities in consideration of the payment of the Purchase Price by or on behalf
of Subscriber to the Company on or prior to the Closing (as defined below).

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Subscription. Pursuant to the terms and subject to the conditions set forth
herein, Subscriber hereby agrees to subscribe for and purchase, and the Company
hereby agrees to issue and sell to Subscriber, upon the payment of the Purchase
Price, the Acquired Securities (such subscription and issuance, the
“Subscription”). The Warrants shall be substantially in the form attached hereto
as Exhibit A.

2. Closing.

a. The closing of the Subscription contemplated hereby (the “Closing”) is
contingent upon the substantially concurrent consummation of the Transactions
and shall occur immediately prior thereto. Not less than five (5) business days
prior to the scheduled closing date of the Transactions (the “Scheduled Closing
Date”), the Company shall provide written notice to Subscriber (the “Closing
Notice”) specifying (i) that the Company reasonably expects all conditions to
the closing of the Transactions to be satisfied on a date that is not less than
five (5) business days from the date of the Closing Notice and (ii) instructions
for wiring the Purchase Price for the Acquired Securities. At the Closing,
Subscriber shall deliver to the Company the Purchase Price by wire transfer of
United States dollars in immediately available funds to the account specified in
writing by the Company in the Closing Notice, and the Company shall deliver to
Subscriber the Acquired Securities in book entry form. The failure of the
Closing to occur on the Scheduled Closing Date shall not terminate this
Subscription Agreement or otherwise relieve either party of any of its
obligations hereunder.

b. The Closing shall be subject to the following conditions:



--------------------------------------------------------------------------------

(i) no suspension of the qualification of the Common Shares for offering or sale
or trading in the United States, or initiation or threatening in writing of any
proceedings for any of such purposes, shall have occurred prior to the Closing;

(ii) all representations and warranties of the Company and Subscriber contained
in this Subscription Agreement shall be true and correct in all material
respects as of the Closing, and consummation of the Closing shall constitute a
reaffirmation by each of the Company and Subscriber of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing;

(iii) no governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the transactions contemplated hereby illegal or
otherwise restricting, prohibiting or enjoining consummation of the transactions
contemplated hereby;

(iv) all conditions precedent to the closing of the Transactions set forth in
Article 7 of the Transaction Agreement shall have been satisfied (as determined
by the parties to the Transaction Agreement) or waived by the applicable parties
to the Transaction Agreement prior to the Termination Date (as defined in the
Transaction Agreement and including any extensions provided for in the
Transaction Agreement) (other than, in each case, (A) those conditions that by
their nature are to be satisfied at the closing of the Transactions (provided
that such conditions are capable of being satisfied at the closing of the
Transactions or are waived at or prior to the closing of the Transactions) and
(B) the condition pursuant to Section 7.3(f) of the Transaction Agreement);

(v) the Common Shares shall be eligible for clearance and settlement through the
facilities of The Depository Trust Company to the extent that restrictive
legends do not prohibit such action; and

(vi) the HYAC Shareholder Redemption Amount (as defined in the Transaction
Agreement) not exceeding $165,000,000.

c. At the Closing, the parties hereto shall execute and deliver such additional
documents and take such additional actions as the parties reasonably may deem to
be practical and necessary in order to consummate the Subscription as
contemplated by this Subscription Agreement.

d. For purposes of this Subscription Agreement, “business day” shall mean any
day other than (i) any Saturday or Sunday or (ii) any other day on which banks
located in New York, New York are required or authorized by applicable law to be
closed for business.

e. The Company shall use its commercially reasonable efforts to have the Common
Shares approved for listing on the Nasdaq Stock Market, subject to the closing
of the Transaction.

3. Company Representations and Warranties. The Company represents and warrants
that, as of the date hereof and as of the Closing:

a. The Company has been duly incorporated and is validly existing as an
international business company in good standing under the laws of The Bahamas,
with corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

 

2



--------------------------------------------------------------------------------

b. The Acquired Securities and the Common Shares issuable upon exercise of the
Warrants will be, prior to the issuance and delivery to Subscriber against full
payment thereof in accordance with the terms of this Subscription Agreement,
duly authorized and, when issued and delivered to Subscriber against full
payment therefor in accordance with the terms of this Subscription Agreement,
the Acquired Securities will be validly issued, fully paid (in the case of the
Common Shares issuable upon exercise of the Warrants, upon payment of the
exercise price) and non-assessable and will not have been issued in violation of
or subject to any preemptive or similar rights created under the Company’s
memorandum of association and articles of association or under the International
Business Companies Act, 2000 of The Bahamas, as amended.

c. This Subscription Agreement has been duly authorized, executed and delivered
by the Company and is enforceable against it in accordance with its terms,
except as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

d. As of the Closing, the Company will be treated as an association taxable as a
corporation for United States federal income tax purposes.

e. The issuance and sale of the Acquired Securities contemplated hereby and the
compliance by the Company with all of the provisions of this Subscription
Agreement applicable to it and the consummation of the transactions contemplated
herein will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any of the property or
assets of the Company or any of its subsidiaries pursuant to the terms of
(i) any indenture, mortgage, deed of trust, loan agreement, lease, license or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, which would reasonably be expected to have a material adverse effect on
the business, properties, financial condition, stockholders’ equity or results
of operations of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”) or materially affect the validity of the Acquired Securities or
the legal authority of the Company to comply in all material respects with the
terms of this Subscription Agreement; (ii) result in any violation of the
provisions of the organizational documents of the Company or any of its
subsidiaries; or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company or any of its subsidiaries or
any of their respective properties that would reasonably be expected to have a
Material Adverse Effect or materially affect the validity of the Acquired
Securities or the legal authority of the Company to comply in all material
respects with this Subscription Agreement.

f. The Company does not believe that it will be a passive foreign investment
company, as defined in Section 1297 of the Code (a “PFIC”), for the taxable year
including the date of the Subscription.

4. Subscriber Representations and Warranties. Subscriber represents and warrants
to the Company and Goldman Sachs & Co. LLC (the “Placement Agent”) that, as of
the date hereof and as of the Closing:

a. If Subscriber is not an individual, Subscriber has been duly formed or
incorporated and is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation, with power and authority to enter
into, deliver and perform its obligations under this Subscription Agreement. If
Subscriber is an individual, Subscriber has the authority to enter into, deliver
and perform its obligations under this Subscription Agreement.

 

3



--------------------------------------------------------------------------------

b. If Subscriber is not an individual, this Subscription Agreement has been duly
authorized, executed and delivered by Subscriber. If Subscriber is an
individual, the signature on this Subscription Agreement is genuine, and
Subscriber has legal competence and capacity to execute the same. This
Subscription Agreement is enforceable against Subscriber in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

c. The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Subscriber or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber or any of its subsidiaries is a
party or by which Subscriber or any of its subsidiaries is bound or to which any
of the property or assets of Subscriber or any of its subsidiaries is subject,
which would reasonably be expected to have a material adverse effect on the
business, properties, financial condition, stockholders’ equity or results of
operations of Subscriber and its subsidiaries, taken as a whole (a “Subscriber
Material Adverse Effect”) or materially affect the legal authority of Subscriber
to comply in all material respects with the terms of this Subscription
Agreement; (ii) if Subscriber is not an individual, result in any violation of
the provisions of the organizational documents of Subscriber or any of its
subsidiaries; or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over Subscriber or any of its subsidiaries or
any of their respective properties that would reasonably be expected to have a
Subscriber Material Adverse Effect or materially affect the legal authority of
Subscriber to comply in all material respects with this Subscription Agreement.

d. Subscriber (i)(A) is a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act of 1933, as amended (the “Securities Act”)) or an
“accredited investor” (within the meaning of Rule 501(a)(1), (2), (3), (5), (6)
or (7) under the Securities Act) satisfying the applicable requirements set
forth on Schedule A, and an “Institutional Account” (as defined in FINRA
4512(c)) (a “U.S. Subscriber”) or (B) is not a U.S. person (as defined in Rule
902 of Regulation S under the Securities Act) and Subscriber is outside the
United States when receiving and executing this Subscription Agreement (a
“Foreign Subscriber”), (ii) is acquiring the Acquired Securities only for its
own account and not for the account of others, or if Subscriber is subscribing
for the Acquired Securities as a fiduciary or agent for one or more investor
accounts, each owner of such account is, in the case of a U.S. Subscriber, a
qualified institutional buyer or, in the case of a Foreign Subscriber, not a
U.S. person (as defined under Rule 902 of Regulation S under the Securities
Act), and Subscriber has full investment discretion with respect to each such
account, and the full power and authority to make the acknowledgements,
representations and agreements herein on behalf of each owner of each such
account, and (iii) is not acquiring the Acquired Securities with a view to, or
for offer or sale in connection with, any distribution thereof in violation of
the Securities Act (and, in the case of a U.S. Subscriber, shall provide the
requested information on Schedule A following the signature page hereto).
Subscriber is not an entity formed for the specific purpose of acquiring the
Acquired Securities.

e. Subscriber understands that the Acquired Securities are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Securities have not been registered under
the Securities Act. Subscriber understands that the Acquired Securities may not
be resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective

 

4



--------------------------------------------------------------------------------

registration statement under the Securities Act, except (i) to the Company or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and that any book-entry
position or certificates representing the Acquired Securities shall contain a
legend to such effect. Subscriber acknowledges that the Acquired Securities will
not be eligible for resale pursuant to Rule 144A promulgated under the
Securities Act. Subscriber understands and agrees that the Acquired Securities
will be subject to transfer restrictions and, as a result of these transfer
restrictions, Subscriber may not be able to readily resell the Acquired
Securities and may be required to bear the financial risk of an investment in
the Acquired Securities for an indefinite period of time. Subscriber understands
that it has been advised to consult legal counsel prior to making any offer,
resale, pledge or transfer of any of the Acquired Securities.

f. Subscriber understands and agrees that Subscriber is purchasing the Acquired
Securities directly from the Company. Subscriber further acknowledges that
(i) there have been no representations, warranties, covenants and agreements
made to Subscriber by the Company or its affiliates or any of their respective
officers or directors, expressly or by implication, other than those
representations, warranties, covenants and agreements included in this
Subscription Agreement and (ii) the financial information provided to Subscriber
with respect to One Spa World, which was prepared by, or on behalf of, One Spa
World, has not been audited in accordance with the standards of the Public
Company Accounting Oversight Board (United States) and such financial
information may differ after being subject to such an audit, in which form it is
expected to be presented in a proxy statement and/or other filings with the U.S.
Securities and Exchange Commission (the “SEC”).

g. Subscriber represents and warrants that its acquisition and holding of the
Acquired Securities will not constitute or result in a non-exempt prohibited
transaction under Section 406 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), Section 4975 of the Internal Revenue Code of 1986,
as amended (the “Code”), or any applicable similar law.

h. In making its decision to purchase the Acquired Securities, Subscriber
represents that it has relied solely upon independent investigation made by
Subscriber. Subscriber acknowledges and agrees that Subscriber has received such
information as Subscriber deems necessary in order to make an investment
decision with respect to the Acquired Securities, including with respect to the
Company, One Spa World and the Transactions. Subscriber represents and agrees
that Subscriber and Subscriber’s professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as Subscriber and such Subscriber’s professional advisor(s), if any,
have deemed necessary to make an investment decision with respect to the
Acquired Securities.

i. Subscriber became aware of this offering of the Acquired Securities solely by
means of direct contact between Subscriber, on the one hand, and the Company,
Haymaker Acquisition Corp. (“Haymaker”), Steiner Leisure Limited (“Steiner
Leisure”), the Placement Agent or their respective advisors (including without
limitation, attorneys, accountants, bankers, consultants, financial advisors),
agents, control persons, representatives, affiliates, directors, officers,
managers, members, and/or employees, and/or the representatives of such persons
(such parties, collectively “Representatives”), on the other hand. The Acquired
Securities were offered to Subscriber solely by direct contact between
Subscriber and the Company, Haymaker, Steiner Leisure, the Placement Agent or
their respective Representatives. Subscriber acknowledges that it is not relying
upon, and has not relied upon, any statement, representation or warranty made by
any person, firm or corporation (including, without limitation, the Company,
Haymaker, Steiner Leisure, the Placement Agent or their respective
Representatives), other than the representations and warranties contained in
Article 3 of this Subscription Agreement, in making its investment or decision
to invest in the Company. Subscriber agrees that none of the Company, Haymaker,
Steiner Leisure, the Placement Agent or their respective Representatives shall
be liable to Subscriber for

 

5



--------------------------------------------------------------------------------

any action heretofore or hereafter taken or omitted to be taken by any of them
in connection with the purchase of the Acquired Securities. Subscriber did not
become aware of this offering of the Acquired Securities, nor were the Acquired
Securities offered to Subscriber, by any other means, and none of the Company,
Haymaker, Steiner Leisure, the Placement Agent or their respective
Representatives acted as investment adviser, broker or dealer to Subscriber.
Subscriber acknowledges that the Company represents and warrants that the
Acquired Securities (i) were not offered by any form of general solicitation or
general advertising and (ii) are not being offered in a manner involving a
public offering under, or in a distribution in violation of, the Securities Act,
or any state securities laws.

j. Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Securities. Subscriber
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Acquired
Securities, and Subscriber has sought such accounting, legal and tax advice as
Subscriber has considered necessary to make an informed investment decision.

k. Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Securities and determined that the
Acquired Securities are a suitable investment for Subscriber and that Subscriber
is able at this time and in the foreseeable future to bear the economic risk of
a total loss of Subscriber’s investment in the Company. Subscriber acknowledges
specifically that a possibility of total loss exists.

l. Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Acquired Securities or made
any findings or determination as to the fairness of this investment.

m. Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons
administered by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”), the OFAC Consolidated Sanctions List or in any Executive Order issued
by the President of the United States and administered by OFAC (“OFAC Lists”),
or a person or entity prohibited by any OFAC sanctions program or a person or
entity whose property and interests in property subject to U.S. jurisdiction are
otherwise blocked under any U.S. laws, Executive orders or regulations, (ii) an
entity owned, directly or indirectly, individually or in the aggregate,
50 percent or more by one or more persons described in subsection (i), (iii) a
person or entity listed on the Sectoral Sanctions Identifications (“SSI”) List
maintained by OFAC or otherwise determined by OFAC to be subject to one or more
of the Directives issued under Executive Order 13662 of March 20, 2014, or an
entity owned, directly or indirectly, individually or in the aggregate,
50 percent or more by one or more persons or entities that are subject to the
SSI List restrictions, (iv) a person or entity named on the U.S. Department of
Commerce, Bureau of Industry and Security Denied Persons List, Entity List, or
Unverified List (“BIS Lists”), (v) a Designated National as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (vi) a non-U.S. shell bank or
providing banking services indirectly to a non-U.S. shell bank. Subscriber
agrees to provide law enforcement agencies, if requested thereby, such records
as required by applicable law, provided that Subscriber is permitted to do so
under applicable law. Subscriber represents that if it is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), that
Subscriber maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. Subscriber also represents
that, to the extent required, it maintains policies and procedures reasonably
designed for the screening of its investors against the OFAC and BIS sanctions
programs, including the OFAC Lists and BIS Lists, and otherwise to ensure
compliance with all applicable sanctions and embargo laws, statutes, and
regulations. Subscriber further represents and warrants that, to the extent
required, it maintains policies and procedures reasonably designed to ensure
that the funds held by Subscriber and used to purchase the Acquired Securities
were legally derived.

 

6



--------------------------------------------------------------------------------

n. Subscriber has or has commitments to have, and at the Closing will have,
sufficient funds to pay the Purchase Price pursuant to Section 2(a) of this
Subscription Agreement and consummate the Closing when required pursuant to this
Subscription Agreement.

o. Except as disclosed by the Subscriber on the signature page hereto,
Subscriber represents and warrants at the time of this Subscription Agreement
and at the time of Closing that Subscriber does not own any Haymaker or Company
equity, including Haymaker or Company stock, options, warrants, or similar
interests, and has not been party to any transaction in connection with such
Haymaker equity, except as contemplated by this Agreement, since the time the
Subscriber became aware of the Transactions.

p. Subscriber represents and warrants that it has accurately completed Schedule
B of this Subscription Agreement and that such completed Schedule B shall remain
true and correct at the time of Closing.

5. Foreign Subscribers. In addition to the representations and warranties set
forth in Section 4 of this Subscription Agreement, each Foreign Subscriber
represents and warrants that:

a. Subscriber is resident in the jurisdiction set forth on the signature page of
this Subscription Agreement.

b. Subscriber: (i) is knowledgeable of, or has been independently advised as to,
the applicable securities laws of the securities regulators having application
in the jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Acquired Securities,
(ii) is purchasing the Acquired Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, Subscriber is permitted to purchase the Acquired
Securities under the applicable securities laws of the securities regulators in
the International Jurisdiction without the need to rely on any exemptions,
(iii) acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Acquired Securities, and (iv) represents and
warrants that the acquisition of the Acquired Securities by Subscriber does not
trigger: (x) any obligation to prepare and file a prospectus or similar
document, or any other report with respect to such purchase in the International
Jurisdiction, (y) any continuous disclosure reporting obligation of the Company
in the International Jurisdiction, and Subscriber will, if requested by the
Company, deliver to the Company a certificate or opinion of local counsel from
the International Jurisdiction which will confirm the matters referred to in
subparagraphs (ii), (iii) and (iv) above to the satisfaction of the Company,
acting reasonably.

c. Subscriber has not acquired the Acquired Securities as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Rule 902 of
Regulation S under the Securities Act) in the United States in respect of any of
the Acquired Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Acquired Securities.

d. Subscriber acknowledges that none of the Acquired Securities may be offered
or sold to a U.S. Person or for the account or benefit of a U.S. Person prior to
the end of the expiration of a period of six months after the date of original
issuance of the Acquired Securities, other than in accordance with Regulation S
under the Securities Act, another exemption from the registration requirements
of the Securities Act or registration under the Securities Act.

 

7



--------------------------------------------------------------------------------

e. Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Acquired Securities unless such transactions are in
compliance with the provisions of the Securities Act and in each case only in
accordance with applicable state securities laws.

6. Registration Rights.

a. The Company agrees that, within thirty (30) calendar days after the
consummation of the Transactions (the “Filing Deadline”), the Company will file
with the SEC (at the Company’s sole cost and expense) a registration statement
to register under and in accordance with the provisions of the Securities Act,
the resale of all Registrable Securities (as defined below) on Form S-3 (which
shall be filed pursuant to Rule 415 under the Securities Act as a secondary-only
registration statement), if the Company is then eligible for such short form, or
any similar or successor short form registration or, if the Company is not then
eligible for such short form registration, on Form S-1 or any similar or
successor long form registration (the “Registration Statement”). The Company
shall use its commercially reasonable efforts to have the Registration Statement
declared effective by the SEC as soon as practicable after the filing thereof,
but no later than the sixty (60) calendar days following the Filing Deadline
(the “Effectiveness Deadline”); provided, that the Effectiveness Deadline shall
be extended to ninety (90) calendar days after the Filing Deadline if the
Registration Statement is reviewed by, and receives comments from, the SEC;
provided, however, that the Company’s obligations to include the Acquired
Securities in the Registration Statement are contingent upon Subscriber
furnishing in writing to the Company such information regarding Subscriber, the
securities of the Company held by Subscriber and the intended method of
disposition of the Acquired Securities as shall be reasonably requested by the
Company to effect the registration of the Acquired Securities, and shall execute
such documents in connection with such registration as the Company may
reasonably request that are customary of a selling stockholder in similar
situations, including providing that the Company shall be entitled to postpone
and suspend the effectiveness or use of the Registration Statement during any
customary blackout or similar period and including with respect to the
effectiveness thereof or in the event the Registration Statement must be
supplemented, amended or suspended. The Company will provide a draft of the
Registration Statement to the Subscriber for review at least two (2) business
days in advance of filing the Registration Statement. In no event shall
Subscriber be identified as a statutory underwriter in the Registration
Statement unless requested by the SEC. Notwithstanding the foregoing, if the SEC
prevents the Company from including any or all of the shares proposed to be
registered under the Registration Statement due to limitations on the use of
Rule 415 of the Securities Act for the resale of the Acquired Securities by the
Holders or otherwise, such Registration Statement shall register the resale of
such number of Common Shares which is equal to the maximum number of Common
Shares as is permitted by the SEC. In such event, the number of Common Shares to
be registered for each selling shareholder named in the Registration Statement
shall be reduced pro rata among all such selling shareholders. The Company will
use its commercially reasonable efforts to maintain the continuous effectiveness
of the Registration Statement until all such securities cease to be Registrable
Securities (as defined below) or such shorter period upon which all Subscribers
with Registrable Securities included in such Registration Statement have
notified the Company that such Registrable Securities have actually been sold.
The Company will use its commercially reasonable efforts to (i) facilitate the
removal of all restrictive legends from any Acquired Securities being sold under
the Registration Statement at the time of sale of such Acquired Securities,
(ii) cause its legal counsel to deliver the necessary legal opinions, if any, to
the transfer agent in connection with the instruction under subclause (i), and
(ii) ensure that any Acquired Securities being sold under the Registration
Statement at the time of sale of such Acquired Securities will be eligible for
clearance and settlement through the facilities of The Depository Trust Company.
The Company will use commercially reasonable efforts to file all reports, and
provide all customary and reasonable cooperation, necessary to enable Subscriber
to resell Registrable Securities pursuant to the

 

8



--------------------------------------------------------------------------------

Registration Statement or Rule 144 under the Securities Act (“Rule 144”), as
applicable, qualify the Registrable Securities for listing on the applicable
stock exchange, update or amend the Registration Statement as necessary to
include Registrable Securities and provide customary notice to holders of
Registrable Securities. “Registrable Securities” shall mean, as of any date of
determination, the Acquired Securities, the Common Shares issuable upon exercise
of the Warrants and any other equity security of the Company issued or issuable
with respect to the Acquired Securities by way of share split, dividend,
distribution, recapitalization, merger, exchange, replacement or similar event
or otherwise. As to any particular Registrable Securities, once issued, such
securities shall cease to be Registrable Securities at the earliest of (A) when
Subscriber ceases to hold any Acquired Securities, (B) the date all Acquired
Securities held by Subscriber may be sold without restriction under Rule 144,
including without limitation, any volume and manner of sale restrictions which
may be applicable to affiliates under Rule 144, other than the requirement for
the Issuer to be in compliance with the current public information required
under Rule 144(c), (C) when they shall have ceased to be outstanding or (D) two
years from the date of effectiveness of the Registration Statement.

b. The Company shall, notwithstanding any termination of this Subscription
Agreement, indemnify, defend and hold harmless Subscriber (to the extent a
seller under the Registration Statement), the officers, directors, trustees,
agents, partners, members, managers, stockholders, affiliates, employees and
investment advisers of each of them, each person who controls Subscriber (within
the meaning of Section 15 of the Securities Act or Section 20 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) and the officers,
directors, trustees, agents, partners, members, managers, stockholders,
affiliates, employees and investment advisers of each such controlling person,
to the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, that arise out of or
are based upon (i) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any prospectus included in the
Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of its obligations under this Section 6, except insofar as and
to the extent, but only to the extent, that such untrue statements, alleged
untrue statements, omissions or alleged omissions are based solely upon
information regarding Subscriber furnished in writing to the Company by
Subscriber expressly for use therein. The Company shall notify Subscriber
promptly of the institution, threat or assertion of any proceeding arising from
or in connection with the transactions contemplated by this Section 6 of which
the Company is aware. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an indemnified party and
shall survive the transfer of the Acquired Securities by Subscriber.

c. Subscriber shall, severally and not jointly with any other purchaser,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
prospectus included in the Registration Statement, or any form of prospectus, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus, or any form of prospectus or supplement thereto,
in light of the circumstances under which they were made)

 

9



--------------------------------------------------------------------------------

not misleading to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding Subscriber
furnished to the Company by Subscriber expressly for use therein. In no event
shall the liability of Subscriber be greater in amount than the dollar amount of
the net proceeds received by Subscriber upon the sale of the Acquired Securities
giving rise to such indemnification obligation.

7. Transfers.

a. Following the Closing, the Subscriber shall not knowingly transfer any of its
Acquired Securities to any person that owns five percent or more of the total
combined voting power of all classes of stock entitled to vote of the Company or
five percent or more of the total value of shares of all classes of stock of the
Company, unless (A) such transfer will not cause such person to be treated as
owning (within the meaning of Section 958(a) of the Code or by applying the
rules of ownership of Section 958(b) of the Code) ten percent or more of the
total combined voting power of all classes of stock entitled to vote of the
Company or ten percent or more of the total value of shares of all classes of
stock of the Company or (B) the transfer is approved by the Board of Directors
of the Company pursuant to the terms of the Amended and Restated Memorandum and
Articles of Association of the Company; provided that the foregoing shall not
prohibit Subscriber from transferring its Acquired Securities (x) to an
underwriter or similar financial institution not purchasing such Acquired
Securities for investment purposes, or (y) through a brokered transaction on a
securities exchange in which the identity of the transferee is not known to the
Subscriber.

b. Following the Closing, if the Subscriber is a United States person within the
meaning of Section 7701(a)(30) of the Code (or whose ownership would be
attributed under Section 958(a) of the Code to a United States person), such
Subscriber shall not knowingly acquire from any person a number of additional
Company securities that would, to the knowledge of the Subscriber, cause the
Subscriber to be treated as owning (within the meaning of Section 958(a) of the
Code or by applying the rules of ownership of Section 958(b) of the Code) ten
percent or more of the total combined voting power of all classes of stock
entitled to vote of the Company or ten percent or more of the total value of
shares of all classes of stock of the Company.

8. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto to terminate this
Subscription Agreement; provided, that each of Haymaker and Steiner Leisure
consents in writing to such termination (in either case, such consent not to be
unreasonably withheld, conditioned or delayed), (c) if any of the conditions to
Closing set forth in Section 2 of this Subscription Agreement are not satisfied,
or are not capable of being satisfied, on or prior to the Closing and, as a
result thereof, the transactions contemplated by this Subscription Agreement are
not and will not be consummated at the Closing, (d) closing of the Transactions
does not occur prior to the Termination Date (as defined in the Transaction
Agreement (including the extension provisions provided for in the Transaction
Agreement) as of the date hereof and without giving effect to any amendments to
the Transaction Agreement) or (e) if the Transaction Agreement is not entered
into on the date hereof; provided, that nothing herein will relieve any party
hereto from liability for any willful breach hereof (including for the avoidance
of doubt Subscriber’s willful breach of Section 2(b)(ii) of this Subscription
Agreement with respect to its representations and warranties as of the Closing
Date) prior to the time of termination, and each party hereto will be entitled
to any remedies at law or in equity to recover losses, liabilities or damages
arising from such breach. The Company shall promptly notify Subscriber of the
termination of the Transaction Agreement promptly after the termination of the
Transaction Agreement.

 

10



--------------------------------------------------------------------------------

9.Trust Account Waiver. Subscriber acknowledges that Haymaker is a blank check
company with the powers and privileges to effect a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination with one or more businesses. Subscriber further acknowledges that,
as described in the Haymaker’s final prospectus, dated October 24, 2017, related
to its initial public offering (the “Prospectus”) available at www.sec.gov,
substantially all of Haymaker’s assets consist of the cash proceeds of
Haymaker’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of Haymaker, its public stockholders and the
underwriters of Haymaker’s initial public offering. Except with respect to
interest earned on the funds held in the Trust Account that may be released to
Haymaker to pay its tax obligations, if any, the cash in the Trust Account may
be disbursed only for the purposes set forth in the Prospectus. For and in
consideration of the Company entering into this Subscription Agreement, the
receipt and sufficiency of which are hereby acknowledged, Subscriber, on behalf
of itself and its Representatives, hereby irrevocably waives any and all right,
title and interest, or any claim of any kind they have or may have in the
future, in or to any monies held in the Trust Account, except with respect to
any redemption right with respect to any previously-held securities disclosed by
the Subscriber on the signature page hereto in respect of Section 4(o) hereof,
and agrees not to seek recourse or make or bring any action, suit, claim or
other proceeding against the Trust Account as a result of, or arising out of,
this Subscription Agreement, the transactions contemplated hereby or the
Acquired Securities regardless of whether such claim arises based on contract,
tort, equity or any other theory of legal liability. Subscriber acknowledges and
agrees that it shall not have any redemption rights with respect to the Acquired
Securities pursuant to the Company’s organizational documents in connection with
the Transactions or any other business combination, any subsequent liquidation
of the Trust Account, Haymaker or the Company or otherwise. In the event
Subscriber has any claim against the Company as a result of, or arising out of,
this Subscription Agreement, the transactions contemplated hereby or the
Acquired Securities, it shall pursue such claim solely against the Company and
its assets outside the Trust Account and not against the Trust Account or any
monies or other assets in the Trust Account.

10. Miscellaneous.

a. Subscriber acknowledges that the Company and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Subscriber
agrees to promptly notify the Company if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects.

b. The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby.

c. Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Acquired Securities acquired hereunder, if
any) may be transferred or assigned; provided, however, that Subscriber may
assign this Subscription Agreement to an affiliate subject to the prior
reasonable satisfaction of Haymaker Sponsor, LLC that such transfer and/or
assignment and allocation of Acquired Securities to such transferee will not
result in such Acquired Securities being owned, directly or indirectly or
constructively, pursuant to Section 958 of the Code, by a United States
shareholder within the meaning of Section 951(b) of the Code (i.e., United
States person who owns 10% directly or indirectly or constructively), and
subject to the assignee executing a joinder in a form acceptable to the Company;
provided, further, that any such assignment shall not relieve Subscriber of any
of its obligations hereunder unless and until the assignee satisfies such
obligations in their entirety.

 

11



--------------------------------------------------------------------------------

d.All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

e. The Company may request from Subscriber such additional information as the
Company may reasonably deem necessary to evaluate the eligibility of Subscriber
to acquire the Acquired Securities, and Subscriber shall provide such
information as may be reasonably requested, to the extent readily available and
to the extent consistent with its internal policies and procedures.

f. This Subscription Agreement may not be modified, waived or terminated except
(i) by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought and (ii) after obtaining
prior written consent from Haymaker and Steiner Leisure; provided, that Sections
4 and 10(h) of this Subscription Agreement may not be amended, terminated or
waived in a manner that is material and adverse to the Placement Agent without
the written consent of such Placement Agent.

g. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.

h. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns. The parties hereto agree that (i) Haymaker, Steiner
Leisure Limited, including in its capacity as “seller representative” under the
Transaction Agreement, Steiner U.S. Holdings, Inc., Nemo (UK) Holdco, Ltd.,
Steiner UK Limited, Steiner Management Services LLC, are express third-party
beneficiaries of this Subscription Agreement and (ii) the Placement Agent is an
express third-party beneficiary of its express rights in Section 4,
Section 10(f) and this Section 10(h) of this Subscription Agreement. The parties
hereto acknowledge and agree that the Placement Agent shall be entitled to seek
and obtain equitable relief, without proof of actual damages, including an
injunction or injunctions or order for specific performance to prevent breaches
of its rights referenced in the immediately preceding sentence. Each of the
parties hereto and the parties listed in clause (i) of the second sentence of
this Section 10(h) shall be entitled to seek and obtain equitable relief,
without proof of actual damages, including an injunction or injunctions or order
for specific performance to prevent breaches of this Subscription Agreement and
to enforce specifically the terms and provisions of this Subscription Agreement
to cause the Company to cause, or directly cause, Subscriber to fund the
Purchase Price and cause the Closing to occur if the conditions in Section 2(b)
have been satisfied or, to the extent permitted by applicable law, waived. Each
party hereto further agrees that the none of the parties hereto or the parties
listed in the second sentence of this Section 10(h) shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 10(h), and each
party hereto irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

i. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

j. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 

12



--------------------------------------------------------------------------------

k. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

l. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND THE
SUPREME COURT OF THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 10(l) OF THIS SUBSCRIPTION
AGREEMENT OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 10(l).

m. The Company grants the Subscriber permission to use the Company’s and its
subsidiaries’ names and logos in the Subscriber’s or its respective affiliates’
marketing materials. The Subscriber or its respective affiliate, as applicable,
shall include a trademark attribution notice giving notice of the Company’s or
its subsidiaries’ ownership of its trademarks in the marketing materials in
which the Company’s or its subsidiaries’ names and logos appear.

 

13



--------------------------------------------------------------------------------

n. From and after the date hereof, neither the Company nor any of its
subsidiaries shall, without the prior written consent of the relevant
Subscriber, in each case, as it relates to this Agreement, the Business
Combination Agreement or the transactions contemplated hereby or thereby (i) use
in advertising, publicity, or otherwise the name of such Subscriber or any of
its affiliates, or any partner or employee of such Subscriber or any of its
affiliates, nor any trade name, trademark, trade device, service mark, symbol or
any abbreviation, contraction or simulation thereof owned by such Subscriber or
any of its affiliates, or (ii) represent, directly or indirectly, that any
product or any service provided by the Company or any subsidiary has been
approved or endorsed by any Subscriber or any of such Subscriber’s affiliates.

o. If reasonably requested in writing by Subscriber, the Company shall use
commercially reasonable efforts to (a) determine if it is expected to be a PFIC
for the current taxable year of the Company and if it was a PFIC in the most
recently completed taxable year of the Company and (b) with respect to the most
recently completed taxable year of the Company, provide to Subscriber such
information as Subscriber, in consultation with the Company, reasonably
determines is required for Subscriber to complete its U.S. tax reporting
requirements related thereto. Subscriber agrees to pay its pro-rata share (based
on the number of Common Shares then-held by Subscriber relative to the number of
Common Shares then-held by all other recipients of the information provided in
accordance with the previous sentence) of the expenses incurred by the Company
(in respect of all shareholders) in connection with the Company’s compliance
with the previous sentence.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

ONESPAWORLD HOLDINGS LIMITED

By:

 

 

  Name:   Title:

Date: November             , 2018

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

SUBSCRIBER:       Signature of Subscriber:                         Signature of
Joint Subscriber, if applicable:

By:  

 

                          By:  

 

Name:       Name:   Title:       Title:   Date: November             , 2018    
  Name of Subscriber:                  Name of Joint Subscriber, if applicable:

 

   

 

(Please print. Please indicate name and capacity of person signing above)  
               (Please Print. Please indicate name and capacity of person
signing above)

 

    Name in which shares are to be registered (if different):       Email
Address:                                                                      
If there are joint investors, please check one:      

☐   Joint Tenants with Rights of Survivorship

     

☐   Tenants-in-Common

     

☐   Community Property

      Subscriber’s EIN:                                                    Joint
Subscriber’s EIN:                                                Business
Address-Street:     Mailing Address-Street (if different):

 

   

 

 

   

 

City, State, Zip:     City, State, Zip: Attn:       Attn:   Telephone
No.:                                               
Telephone No.:                                            Facsimile
No.:                                               
Facsimile No.:                                            Aggregate Number of
Common Shares subscribed for:                                        
                                   Aggregate Number of Warrants subscribed
for:                                        
                                               

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction of residency:                                       
                                     

 

Aggregate Purchase Price: $                        

 

Disclosure in respect of Section 4(o):                                      
                                    

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF U.S. SUBSCRIBERS

 

A.

QUALIFIED INSTITUTIONAL BUYER STATUS

  

(Please check the applicable subparagraphs):

 

          1. ☐

We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act, a “QIB”).

 

          2. ☐

We are subscribing for the Acquired Securities as a fiduciary or agent for one
or more investor accounts, and each owner of such account is a QIB.

***OR***

 

B.

ACCREDITED INVESTOR STATUS

  

(Please check the applicable subparagraphs):

 

          1. ☐

We are an “accredited investor” (within the meaning of Rule 501(a)(1), (2), (3),
(5), (6) or (7) under the Securities Act or an entity in which all of the equity
holders are accredited investors within the meaning of Rule 501(a)(1), (2), (3),
(5), (6) or (7) under the Securities Act), and have marked and initialed the
appropriate box on the following page indicating the provision under which we
qualify as an “accredited investor.”

 

          2. ☐

We are not a natural person.

***AND***

 

C.

AFFILIATE STATUS

  

(Please check the applicable box)

 

  

SUBSCRIBER:

 

  ☐

is:

 

  ☐

is not:

    

an “affiliate” (as defined in Rule 144) of the Company or acting on behalf of an
affiliate of the Company.

***AND***

 

D.

INSTITUTIONAL ACCOUNT STATUS

  

(Please check the applicable box)

 

  ☐

is:

 

  ☐

is not:

 

    

an “Institutional Account” (as defined in FINRA 4512(c)).

This page should be completed by U.S. Subscribers

and constitutes a part of the Subscription Agreement.

 

Schedule A-1



--------------------------------------------------------------------------------

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

☐ Any bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

☐ Any broker or dealer registered pursuant to Section 15 of the Exchange Act;

☐ Any insurance company as defined in Section 2(a)(13) of the Securities Act;

☐ Any investment company registered under the Investment Company Act of 1940 or
a business development company as defined in Section 2(a)(48) of that Act;

☐ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

☐ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

☐ Any employee benefit plan, within the meaning of ERISA, if a bank, insurance
company, or registered investment adviser makes the investment decisions, or if
the plan has total assets in excess of $5,000,000;

☐ Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

☐ Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

☐ Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

☐ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000. For purposes of
calculating a natural person’s net worth: (a) the person’s primary residence
must not be included as an asset; (b) indebtedness secured by the person’s
primary residence up to the estimated fair market value of the primary residence
must not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of calculation exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess must be included as a
liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability;

☐ Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

☐ Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

☐ Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

 

Schedule A-2



--------------------------------------------------------------------------------

SCHEDULE B

TAX CERTIFICATIONS OF THE SUBSCRIBER

1. Subscriber (or if Subscriber is classified as an entity disregarded as
separate from its single owner for U.S. federal income tax purposes, its single
owner):

a. ☐ Is a United States person within the meaning of Section 957(c) of the
Internal Revenue Code of 1986, as amended (the “Code”).

b. ☐ Is NOT a United States person within the meaning of Section 957(c) of the
Code.

2. If Subscriber (or if Subscriber is classified as an entity disregarded as
separate from its single owner for U.S. federal income tax purposes, its single
owner) is not a United States person within the meaning of Section 957(c) of the
Code, Subscriber (or its single owner):

a. ☐ Is not an alternative investment vehicle or parallel vehicle of a United
States person within the meaning of Section 957(c) of the Code.

b. To the best of its knowledge, is aware that:

(i) equity interests representing              percent of the total voting power
of all outstanding equity interests of Subscriber and

(ii) equity interests representing              percent of the total value of
all outstanding equity interests of Subscriber

are attributable under Section 958(b) of the Code to a United States person
within the meaning of Section 957(c) of the Code.

3. Subscriber (or if Subscriber is classified as an entity disregarded as
separate from its single owner for U.S. federal income tax purposes, its single
owner) owns, directly or indirectly, any equity interest in

a. ☐ Mistral Equity Partners, LP

b. ☐ Mistral Equity Partners QP, LP

c. ☐ Catterton Partners VII, L.P.

d. ☐ Catterton Partners VII Offshore, L.P.

e. ☐ CP7 International AIV, L.P.

f. ☐ CP7SP International AIV, L.P.

g. ☐ Baron Small Cap Fund

h. ☐ Baron Growth Fund

 

Schedule B-1



--------------------------------------------------------------------------------

i. ☐ LVIP Baron Growth Opportunities Fund

j. ☐ BEMAP Master Fund LTD

k. ☐ Monashee Capital Master Fund LP

l. ☐ Monashee Pure Alpha Capital Master Fund LP

m. ☐ Kiski (Cayman) Master Fund LP

n. ☐ DIV I BM

o. ☐ StoneBridge 2018 AIV, L.P.

p. ☐ StoneBridge 2018 Offshore, L.P.

q. ☐ Broad Street Principal Investments, L.L.C.

r. ☐ [Other Investor]

s. ☐ None of the above

 

Schedule B-2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT

 

Exhibit A-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED WARRANT AGREEMENT

between

ONESPAWORLD HOLDINGS LIMITED

and

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

THIS AMENDED AND RESTATED WARRANT AGREEMENT (this “Agreement”), dated as of
[    ], 2018 is by and between (i) OneSpaWorld Holdings Limited, an
international business company incorporated under the laws of the Commonwealth
of The Bahamas (the “Company”) and the successor-in-interest to Haymaker
Acquisition Corp., a Delaware corporation (“Haymaker”), and (ii) Continental
Stock Transfer & Trust Company, a New York corporation, as warrant agent (the
“Warrant Agent”).

WHEREAS, on October 19, 2017, Haymaker entered into that certain Warrants
Purchase Agreement (the “Warrants Purchase Agreement”) with Haymaker Sponsor,
LLC, a Delaware limited liability company (the “Sponsor”), pursuant to which the
Sponsor purchased an aggregate of 8,000,000 warrants in connection with, and
simultaneously upon, the closing of the Offering (as defined below) and bearing
the legend set forth in Exhibit A hereto (the “Sponsor Warrants”) at a purchase
price of $1.00 per Sponsor Warrant;

WHEREAS, in order to finance Haymaker’s transaction costs in connection with its
initial merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination, involving Haymaker and one or
more businesses (each, a “Business Combination”), the Sponsor or an affiliate of
the Sponsor or certain of Haymaker’s executive officers and directors may loan
to Haymaker funds as Haymaker may require, of which up to $1,500,000 of such
loans may be convertible into up to an additional 1,500,000 Sponsor Warrants at
a price of $1.00 per warrant;

WHEREAS, Haymaker and the Warrant Agent entered into that certain Warrant
Agreement, dated as of October 24, 2017 (the “Original Warrant Agreement”),
which provides for the form and provisions of the Warrants (as defined below),
the terms upon which they shall be issued and exercised, and the respective
rights, limitations of rights, and immunities of the Company (as
successor-in-interest to Haymaker), the Warrant Agent, and the holders of the
Warrants;

WHEREAS, on October 24, 2017, Haymaker completed its initial public offering
(the “Offering”) of units of Haymaker’s equity securities, each such unit
comprised of one share of Common Stock (as defined below) and one-half of one
Public Warrant (as defined below) (the “Units”) and, in connection therewith,
issued and delivered 16,500,000 warrants (including 1,500,000 warrants pursuant
to the partial exercise of the underwriters’ over-allotment option on
November 1, 2017) to public investors in the Offering (the “Public Warrants”
and, together with the Sponsor Warrants, the “Initial Warrants”). Each whole
Initial Warrant entitled the holder thereof to purchase one share of Class A
common stock of Haymaker, par value $0.0001 per share (“Common Stock”), for
$11.50 per share, subject to adjustment as described herein;

WHEREAS, Haymaker filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-1, File No. 333-220733 (the
“Registration Statement”) and prospectus (the “Prospectus”), for the
registration, under the Securities Act of 1933, as amended (the “Securities
Act”), of the Units, the Public Warrants and the Common Stock included in the
Units;

WHEREAS, on November 1, 2018, the Company entered into that certain Business
Combination Agreement, dated as of November 1, 2018 (as it may be amended,
supplemented or otherwise modified from time to time, the “Transaction
Agreement”), pursuant to which, among other things, the Company acquired
Haymaker and the “One Spa World” business of Steiner Leisure Limited (the
“Transaction”);

WHEREAS, as a consequence of the closing of the Transaction and in accordance
with the terms of the Original Warrant Agreement and the Transaction Agreement,
each outstanding Warrant of Haymaker will represent the right to purchase one
common share, par value $0.0001 per share (each, a “Common Share”), of the
Company in lieu of one share of Common Stock;

WHEREAS, immediately after the closing of the Closing Merger (as defined in the
Transaction Agreement) and in accordance with the terms of the Original Warrant
Agreement, Sponsor will transfer 5,006,581 Sponsor Warrants (which, as described
above, will represent the right to purchase Common Shares) to the Company, and
the Company will transfer such Sponsor Warrants (the “PIPE and SLL Warrants”
and, together with the Sponsor Warrants, the “Private Placement Warrants”) to
(i) certain investors who entered into subscription agreements with the Company
on or about November 1, 2018 (the “PIPE Investors”) and (ii) Steiner Leisure
Limited (“SLL”) in accordance with the terms of the Transaction Agreement. In
order to reflect the closing of the Transaction and the fact that the PIPE
Investors shall be entitled to registration rights under a subscription
agreement rather than a separate registration rights agreement, the PIPE and SLL
Warrants shall bear the legend set forth on Exhibit B hereto instead of the
legend previously affixed to the Sponsor Warrants. Immediately after giving
effect to the closing of the Transaction, the Private Placement Warrants and the
Public Warrants are collectively referred to herein as the “Warrants”;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to act, in connection with the
issuance, registration, transfer, exchange, redemption and exercise, as
applicable, of the Warrants;

WHEREAS, in connection with the Transaction, the Company and the Warrant Agent
desire to amend and restate the Original Warrant Agreement in its entirety, in
accordance with Sections 4.4 and 9.8 of the Original Warrant Agreement, such
that this Agreement will take effect immediately following the Closing Merger;
and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Agreement.

2. Warrants.

2.1 Form of Warrant. Each Warrant shall be issued in registered form only.

2.2 Effect of Countersignature. If a physical certificate is issued, unless and
until countersigned by the Warrant Agent pursuant to this Agreement, a Warrant
shall be invalid and of no effect and may not be exercised by the holder
thereof.

2.3 Registration.

2.3.1 Warrant Register. The Warrant Agent shall maintain books (the “Warrant
Register”), for the registration of original issuance and the registration of
transfer of the Warrants. Upon the initial issuance of the Warrants, the Warrant
Agent shall issue and register the Warrants in the names of the respective
holders thereof in such denominations and otherwise in accordance with
instructions delivered to the Warrant Agent by the Company. Ownership of
beneficial interests in the Public Warrants shall be shown on, and the transfer
of such ownership shall be effected through, records maintained by institutions
that have accounts with the Depository Trust Company (the “Depositary”) (such
institution, with respect to a Warrant in its account, a “Participant”).

If the Depositary subsequently ceases to make its book-entry settlement system
available for the Public Warrants, the Company may instruct the Warrant Agent
regarding making other arrangements for book-entry settlement. In the event that
the Public Warrants are not eligible for, or it is no longer necessary to have
the Public Warrants available in, book-entry form, the Warrant Agent shall
provide written instructions to the Depositary to deliver to the Warrant Agent
for cancellation each book-entry Public Warrant, and the Company shall instruct
the Warrant Agent to deliver to the Depositary definitive certificates in
physical form evidencing such Warrants which shall be in the form annexed hereto
as Exhibit C.

Physical certificates, if issued, shall be signed by, or bear the facsimile
signature of, the Chairman of the Board, Chief Executive Officer, Chief
Financial Officer, Secretary or other principal officer of the Company. In the
event the person whose facsimile signature has been placed upon any Warrant
shall have ceased to serve in the capacity in which such person signed the
Warrant before such Warrant is issued, it may be issued with the same effect as
if he or she had not ceased to be such at the date of issuance.

2.3.2 Registered Holder. Prior to due presentment for registration of transfer
of any Warrant, the Company and the Warrant Agent may deem and treat the person
in whose name such Warrant is registered in the Warrant Register (the
“Registered Holder”) as the absolute owner of such Warrant and of each Warrant
represented thereby (notwithstanding any notation of ownership or other writing
on any physical certificate made by anyone other than the Company or the Warrant
Agent), for the purpose of any exercise thereof, and for all other purposes, and
neither the Company nor the Warrant Agent shall be affected by any notice to the
contrary.

2.4 Detachability of Warrants. The Common Shares and Public Warrants comprising
the Units shall trade separately.

 

2



--------------------------------------------------------------------------------

2.5 No Fractional Warrants Other Than as Part of Units. The Company shall not
issue fractional Warrants other than as part of Units, each of which was
comprised of one Common Share and one-half of one Public Warrant. If, upon the
detachment of Public Warrants from Units or otherwise, a holder of Warrants
would have been entitled to receive a fractional Warrant, the Company shall have
rounded down to the nearest whole number the number of Warrants to be issued to
such holder.

2.6 Private Placement Warrants. The Private Placement Warrants shall be
identical to the Public Warrants, except that so long as they are held by the
Sponsor, the PIPE Investors, SLL or any of their respective Permitted
Transferees (as defined below), the Private Placement Warrants: (i) may be
exercised for cash or on a cashless basis, pursuant to subsection 3.3.1(c)
hereof, (ii) may not be transferred, assigned or sold until thirty (30) days
after the closing of the Transaction, and (iii) shall not be redeemable by the
Company; provided, however, that in the case of (ii), the Private Placement
Warrants and any Common Shares held by the Sponsor, the PIPE Investors, SLL or
any of their respective Permitted Transferees and issued upon exercise of the
Private Placement Warrants may be transferred by the holders thereof:

(a) in the case of an individual, as gift to such person’s immediate family or
to a trust, the beneficiary of which is a member of such person’s immediate
family, an affiliate of such person or to a charitable organization;

(b) to the Company’s officers or directors, any affiliate or family member of
any of the Company’s officers or directors, any affiliate of the Sponsor, to any
member(s) of the Sponsor or any of their affiliates;

(c) in the case of an individual, by virtue of the laws of descent and
distribution upon death of such person;

(d) in the case of an individual, pursuant to a qualified domestic relations
order;

(e) by virtue of the laws of the state of Delaware or the Sponsor’s limited
liability company agreement upon dissolution of the Sponsor;

(f) through private sales or transfers made in connection with the consummation
of the Transaction at prices no greater than the price at which the Warrants
were originally purchased; or

(g) in the event that the Company consummates a merger, capital stock exchange,
reorganization or other similar transaction that results in all of the holders
of Haymaker’s former equity securities that were issued in the Offering (which
have been subsequently exchanged for the Company’s equity securities in
connection with the Transaction) having the right to exchange their Common
Shares for cash, securities or other property;

provided, however, that, in the case of clauses (a) through (d) and (f), these
transferees (the “Permitted Transferees”) enter into a written agreement with
the Company agreeing to be bound by the transfer restrictions in this Agreement.

3. Terms and Exercise of Warrants.

3.1 Warrant Price. Each Warrant shall, when countersigned by the Warrant Agent,
entitle the Registered Holder thereof, subject to the provisions of such Warrant
and of this Agreement, to purchase from the Company the number of Common Shares
stated therein, at the price of $11.50 per share, subject to the adjustments
provided in Section 4 hereof and in the last sentence of this Section 3.1. The
term “Warrant Price” as used in this Agreement shall mean the price per share at
which Common Shares may be purchased at the time a Warrant is exercised. The
Company in its sole discretion may lower the Warrant Price at any time prior to
the Expiration Date (as defined below) for a period of not less than twenty
(20) Business Days, provided, that the Company shall provide at least twenty
(20) days prior written notice of such reduction to Registered Holders of the
Warrants and, provided further that any such reduction shall be identical among
all of the Warrants. The term “Business Day” as used in this Agreement shall
mean any day, other than a Saturday, Sunday or federal holiday, on which banks
in New York City are generally open for normal business.

3.2 Duration of Warrants. A Warrant may be exercised only during the period (the
“Exercise Period”) commencing on the later of the date that is: (i) thirty (30)
days after the first date on which Haymaker completed the Transaction, or
(ii) twelve (12) months from the date of the closing of the Offering, and
terminating at 5:00 p.m., New York City time on the earlier to occur of: (y) the
date that is five (5) years after the date on which Haymaker completed the
Transaction, or (z) other than with respect to the Private Placement Warrants
then held by the Sponsor, the PIPE Investors, SLL or their respective Permitted
Transferees, the Redemption Date (as defined below) as provided in Section 6.2
hereof (the “Expiration Date”); provided, however, that the exercise of any
Warrant shall be subject to the satisfaction of any applicable conditions, as
set forth in subsection 3.3.2 below with respect to an effective registration
statement. Except with respect to the right to receive the Redemption Price (as
defined below) (other than with

 

3



--------------------------------------------------------------------------------

respect to a Private Placement Warrant then held by the Sponsor, the PIPE
Investors, SLL or their respective Permitted Transferees) in the event of a
redemption (as set forth in Section 6 hereof), each outstanding Warrant (other
than a Private Placement Warrant held by the Sponsor, the PIPE Investors, SLL or
their respective Permitted Transferees in the event of a redemption) not
exercised on or before the Expiration Date shall become void, and all rights
thereunder and all rights in respect thereof under this Agreement shall cease at
5:00 p.m. New York City time on the Expiration Date. The Company in its sole
discretion may extend the duration of the Warrants by delaying the Expiration
Date; provided, that the Company shall provide at least twenty (20) days prior
written notice of any such extension to Registered Holders of the Warrants and,
provided further that any such extension shall be identical in duration among
all the Warrants.

3.3 Exercise of Warrants.

3.3.1 Payment. Subject to the provisions of the Warrant and this Agreement, a
Warrant, when countersigned by the Warrant Agent, may be exercised by the
Registered Holder thereof by surrendering it, at the office of the Warrant
Agent, or at the office of its successor as Warrant Agent, in the Borough of
Manhattan, City and State of New York, with the subscription form, as set forth
in the Warrant, duly executed, and by paying in full the Warrant Price for each
full Common Share as to which the Warrant is exercised and any and all
applicable taxes due in connection with the exercise of the Warrant, the
exchange of the Warrant for the Common Shares and the issuance of such Common
Shares, as follows:

(a) in lawful money of the United States, in good certified check or good bank
draft payable to the Warrant Agent;

(b) in the event of a redemption pursuant to Section 6 hereof in which the
Company’s board of directors (the “Board”) has elected to require all holders of
the Warrants (except as otherwise provided in Section 6.4) to exercise such
Warrants on a “cashless basis,” by surrendering the Warrants for that number of
Common Shares equal to the quotient obtained by dividing (x) the product of the
number of Common Shares underlying the Warrants, multiplied by the difference
between the Warrant Price and the Fair Market Value (as defined in this
subsection 3.3.1(b)) by (y) the Fair Market Value. Solely for purposes of this
subsection 3.3.1(b) and Section 6.3, the “Fair Market Value” shall mean the
average last sale price of the Common Shares for the ten (10) trading days
ending on the third trading day prior to the date on which the notice of
redemption is sent to the holders of the Warrants, pursuant to Section 6 hereof;

(c) with respect to any Private Placement Warrant, so long as such Private
Placement Warrant is held by the Sponsor, the PIPE Investors, SLL or one of
their respective Permitted Transferees, by surrendering the Warrants for that
number of Common Shares equal to the quotient obtained by dividing (x) the
product of the number of Common Shares underlying the Warrants, multiplied by
the difference between the Warrant Price and the Fair Market Value (as defined
in this subsection 3.3.1(c)) by (y) the Fair Market Value. Solely for purposes
of this subsection 3.3.1(c), the “Fair Market Value” shall mean the average last
sale price of the Common Shares for the ten (10) trading days ending on the
third trading day prior to the date on which notice of exercise of the Warrant
is sent to the Warrant Agent; or

(d) as provided in Section 7.4 hereof.

3.3.2 Issuance of Common Shares on Exercise. As soon as practicable after the
exercise of any Warrant and the clearance of the funds in payment of the Warrant
Price (if payment is pursuant to subsection 3.3.1(a)), the Company shall issue
to the Registered Holder of such Warrant a book-entry position or certificate,
as applicable, for the number of full Common Shares to which he, she or it is
entitled, registered in such name or names as may be directed by him, her or it,
and if such Warrant shall not have been exercised in full, a new book-entry
position or countersigned Warrant, as applicable, for the number of Common
Shares as to which such Warrant shall not have been exercised. Notwithstanding
the foregoing, the Company shall not be obligated to deliver any Common Shares
pursuant to the exercise of a Warrant and shall have no obligation to settle
such Warrant exercise unless a registration statement under the Securities Act
with respect to the Common Shares underlying the Public Warrants is then
effective and a prospectus relating thereto is current, subject to the Company’s
satisfying its obligations under Section 7.4. No Warrant shall be exercisable
and the Company shall not be obligated to issue Common Shares upon exercise of a
Warrant unless the Common Shares issuable upon such Warrant exercise has been
registered, qualified or deemed to be exempt from registration or qualification
under the securities laws of the state of residence of the Registered Holder of
the Warrants. In the event that the conditions in the two immediately preceding
sentences are not satisfied with respect to a Warrant, the holder of such
Warrant shall not be entitled to exercise such Warrant and such Warrant may have
no value and expire worthless, in which case the purchaser of a Unit containing
such Public Warrants shall have paid the full purchase price for the Unit solely
for the Common Shares underlying such Unit. In no event will the Company be
required to net cash settle the Warrant exercise. The Company may require
holders of Public Warrants to settle the Warrant on a “cashless basis” pursuant
to Section 7.4. If, by reason of any exercise of warrants on a “cashless basis”,
the holder of any Warrant would be entitled, upon the exercise of such Warrant,
to receive a fractional interest in a Common Share, the Company shall round down
to the nearest whole number, the number of Common Shares to be issued to such
holder.

 

4



--------------------------------------------------------------------------------

3.3.3 Valid Issuance. All Common Shares issued upon the proper exercise of a
Warrant in conformity with this Agreement shall be validly issued, fully paid
and non-assessable.

3.3.4 Date of Issuance. Each person in whose name any book-entry position or
certificate, as applicable, for Common Shares is issued shall for all purposes
be deemed to have become the holder of record of such Common Shares on the date
on which the Warrant, or book-entry position representing such Warrant, was
surrendered and payment of the Warrant Price was made, irrespective of the date
of delivery of such certificate in the case of a certificated Warrant, except
that, if the date of such surrender and payment is a date when the share
transfer books of the Company or book-entry system of the Warrant Agent are
closed, such person shall be deemed to have become the holder of such Common
Shares at the close of business on the next succeeding date on which the share
transfer books or book-entry system are open.

3.3.5 Maximum Percentage. A holder of a Warrant may notify the Company in
writing in the event it elects to be subject to the provisions contained in this
subsection 3.3.5; however, no holder of a Warrant shall be subject to this
subsection 3.3.5 unless he, she or it makes such election. If the election is
made by a holder, the Warrant Agent shall not effect the exercise of the
holder’s Warrant, and such holder shall not have the right to exercise such
Warrant, to the extent that after giving effect to such exercise, such person
(together with such person’s affiliates), to the Warrant Agent’s actual
knowledge, would beneficially own in excess of 4.9% or 9.8% (as specified by the
holder) (the “Maximum Percentage”) of the Common Shares outstanding immediately
after giving effect to such exercise. For purposes of the foregoing sentence,
the aggregate number of Common Shares beneficially owned by such person and its
affiliates shall include the number of Common Shares issuable upon exercise of
the Warrant with respect to which the determination of such sentence is being
made, but shall exclude Common Shares that would be issuable upon (x) exercise
of the remaining, unexercised portion of the Warrant beneficially owned by such
person and its affiliates and (y) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company beneficially owned by
such person and its affiliates (including, without limitation, any convertible
notes or convertible preferred stock or warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein. Except as
set forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). For purposes of the
Warrant, in determining the number of outstanding Common Shares, the holder may
rely on the number of outstanding Common Shares as reflected in (1) the
Company’s most recent annual report on Form 10-K, quarterly report on Form 10-Q,
current report on Form 8-K or other public filing with the Commission as the
case may be, (2) a more recent public announcement by the Company or (3) any
other notice by the Company or the transfer agent of the Company setting forth
the number of Common Shares outstanding. For any reason at any time, upon the
written request of the holder of the Warrant, the Company shall, within two
(2) Business Days, confirm orally and in writing to such holder the number of
Common Shares then outstanding. In any case, the number of outstanding Common
Shares shall be determined after giving effect to the conversion or exercise of
equity securities of the Company by the holder and its affiliates since the date
as of which such number of outstanding Common Shares was reported. By written
notice to the Company, the holder of a Warrant may from time to time increase or
decrease the Maximum Percentage applicable to such holder to any other
percentage specified in such notice; provided, however, that any such increase
shall not be effective until the sixty-first (61st) day after such notice is
delivered to the Company.

4. Adjustments.

4.1 Stock Dividends.

4.1.1 Split-Ups. If after the date hereof, and subject to the provisions of
Section 4.6 below, the number of outstanding Common Shares is increased by a
stock dividend payable in Common Shares, or by a split-up of Common Shares or
other similar event, then, on the effective date of such stock dividend,
split-up or similar event, the number of Common Shares issuable on exercise of
each Warrant shall be increased in proportion to such increase in the
outstanding Common Shares. A rights offering to holders of the Common Shares
entitling holders to purchase Common Shares at a price less than the Fair Market
Value (as defined below) shall be deemed a stock dividend of a number of Common
Shares equal to the product of (i) the number of Common Shares actually sold in
such rights offering (or issuable under any other equity securities sold in such
rights offering that are convertible into or exercisable for the Common Shares)
and (ii) one (1) minus the quotient of (x) the price per Common Share paid in
such rights offering divided by (y) the Fair Market Value. For purposes of this
subsection 4.1.1, (i) if the rights offering is for securities convertible into
or exercisable for Common Shares, in determining the price payable for Common
Shares, there shall be taken into account any consideration received for such
rights, as well as any additional amount payable upon exercise or conversion and
(ii) “Fair Market Value” means the volume weighted average price of the Common
Shares as reported during the ten (10) trading day period ending on the trading
day prior to the first date on which the Common Shares trade on the applicable
exchange or in the applicable market, regular way, without the right to receive
such rights.

 

5



--------------------------------------------------------------------------------

4.1.2 Extraordinary Dividends. If the Company, at any time while the Warrants
are outstanding and unexpired, shall pay a dividend or make a distribution in
cash, securities or other assets to the holders of the Common Shares on account
of such Common Shares (or other shares of the Company’s capital stock into which
the Warrants are convertible), other than (a) as described in subsection 4.1.1
above, or (b) Ordinary Cash Dividends (as defined below) (any such non-excluded
event being referred to herein as an “Extraordinary Dividend”), then the Warrant
Price shall be decreased, effective immediately after the effective date of such
Extraordinary Dividend, by the amount of cash and/or the fair market value (as
determined by the Board, in good faith) of any securities or other assets paid
on each Common Share in respect of such Extraordinary Dividend. For purposes of
this subsection 4.1.2, “Ordinary Cash Dividends” means any cash dividend or cash
distribution which, when combined on a per share basis, with the per share
amounts of all other cash dividends and cash distributions paid on the Common
Shares during the 365-day period ending on the date of declaration of such
dividend or distribution (as adjusted to appropriately reflect any of the events
referred to in other subsections of this Section 4 and excluding cash dividends
or cash distributions that resulted in an adjustment to the Warrant Price or to
the number of Common Shares issuable on exercise of each Warrant) does not
exceed $0.50 (being 5% of the offering price of the Units in the Offering).

4.2 Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 4.6 hereof, the number of outstanding Common Shares is
decreased by a consolidation, combination, reverse stock split or
reclassification of Common Shares or other similar event, then, on the effective
date of such consolidation, combination, reverse stock split, reclassification
or similar event, the number of Common Shares issuable on exercise of each
Warrant shall be decreased in proportion to such decrease in outstanding Common
Shares.

4.3 Adjustments in Exercise Price. Whenever the number of Common Shares
purchasable upon the exercise of the Warrants is adjusted, as provided in
subsection 4.1.1 or Section 4.2 above, the Warrant Price shall be adjusted (to
the nearest cent) by multiplying such Warrant Price immediately prior to such
adjustment by a fraction (x) the numerator of which shall be the number of
Common Shares purchasable upon the exercise of the Warrants immediately prior to
such adjustment, and (y) the denominator of which shall be the number of Common
Shares so purchasable immediately thereafter.

4.4 Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding Common Shares (other than
a change under subsections 4.1.1 or 4.1.2 or Section 4.2 hereof or that solely
affects the par value of such Common Shares), or in the case of any merger or
consolidation of the Company with or into another entity or conversion of the
Company as another entity (other than a consolidation or merger in which the
Company is the continuing corporation and that does not result in any
reclassification or reorganization of the outstanding Common Shares), or in the
case of any sale or conveyance to another entity of the assets or other property
of the Company as an entirety or substantially as an entirety in connection with
which the Company is dissolved, the holders of the Warrants shall thereafter
have the right to purchase and receive, upon the basis and upon the terms and
conditions specified in the Warrants and in lieu of the Common Shares of the
Company immediately theretofore purchasable and receivable upon the exercise of
the rights represented thereby, the kind and amount of shares of stock or other
securities or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that the holder of the Warrants would have received if
such holder had exercised his, her or its Warrant(s) immediately prior to such
event (the “Alternative Issuance” ) and the Company shall not enter into any
such consolidation, merger, sale or conveyance unless the successor or
purchasing entity, as the case may be, shall execute an amendment hereto with
the Warrant Agent providing for delivery of such Alternative Issuance; provided,
however, that (i) if the holders of the Common Shares were entitled to exercise
a right of election as to the kind or amount of securities, cash or other assets
receivable upon such consolidation or merger, then the kind and amount of
securities, cash or other assets constituting the Alternative Issuance for which
each Warrant shall become exercisable shall be deemed to be the weighted average
of the kind and amount received per share by the holders of the Common Shares in
such consolidation or merger that affirmatively make such election, and (ii) if
a tender, exchange or redemption offer shall have been made to and accepted by
the holders of the Common Shares under circumstances in which, upon completion
of such tender or exchange offer, the maker thereof, together with members of
any group (within the meaning of Rule 13d-5(b)(1) under the Exchange Act (or any
successor rule)) of which such maker is a part, and together with any affiliate
or associate of such maker (within the meaning of Rule 12b-2 under the Exchange
Act (or any successor rule)) and any members of any such group of which any such
affiliate or associate is a part, own beneficially (within the meaning of Rule
13d-3 under the Exchange Act (or any successor rule)) more than 50% of the
outstanding Common Shares, the holder of a Warrant shall be entitled to receive
as the Alternative Issuance, the highest amount of cash, securities or other
property to which such holder would actually have been entitled as a shareholder
if such Warrant holder had exercised the Warrant prior to the expiration of such
tender or exchange offer, accepted such offer and all of the Common Shares held
by such holder had been purchased pursuant to such tender or exchange offer,
subject to adjustments (from and after the consummation of such tender or
exchange offer) as nearly equivalent as possible to the adjustments provided for
in this Section 4; provided, further, that if less than 70% of the consideration
receivable by the holders of the Common Shares in the applicable event is
payable in the form of common stock in the successor entity that is listed for
trading on a national securities exchange or is quoted in an established
over-the-counter market, or is to be so listed for trading or

 

6



--------------------------------------------------------------------------------

quoted immediately following such event, and if the Registered Holder properly
exercises the Warrant within thirty (30) days following the public disclosure of
the consummation of such applicable event by the Company pursuant to a Current
Report on Form 8-K filed with the Commission, the Warrant Price shall be reduced
by an amount (in dollars) equal to the difference of (but in no event less than
zero) (i) the Warrant Price in effect prior to such reduction minus (ii) (A) the
Per Share Consideration (as defined below) minus (B) the Black-Scholes Warrant
Value (as defined below). The “Black-Scholes Warrant Value” means the value of a
Warrant immediately prior to the consummation of the applicable event based on
the Black-Scholes Warrant Model for a Capped American Call on Bloomberg
Financial Markets (“Bloomberg”). For purposes of calculating such amount,
(1) Section 6 of this Agreement shall be taken into account, (2) the price of
each Common Share shall be the volume weighted average price of the Common
Shares as reported during the ten (10) trading day period ending on the trading
day prior to the effective date of the applicable event, (3) the assumed
volatility shall be the 90 day volatility obtained from the HVT function on
Bloomberg determined as of the trading day immediately prior to the day of the
announcement of the applicable event, and (4) the assumed risk-free interest
rate shall correspond to the U.S. Treasury rate for a period equal to the
remaining term of the Warrant. “Per Share Consideration” means (i) if the
consideration paid to holders of the Common Shares consists exclusively of cash,
the amount of such cash per Common Share, and (ii) in all other cases, the
amount of cash per Common Share, if any, plus the volume weighted average price
of the Common Shares as reported during the ten (10) trading day period ending
on the trading day prior to the effective date of the applicable event. If any
reclassification or reorganization also results in a change in Common Shares
covered by subsection 4.1.1, then such adjustment shall be made pursuant to
subsection 4.1.1 or Sections 4.2, 4.3and this Section 4.4. The provisions of
this Section 4.4 shall similarly apply to successive reclassifications,
reorganizations, mergers or consolidations, sales or other transfers. In no
event will the Warrant Price be reduced to less than the par value per share
issuable upon exercise of the Warrant.

4.5 Notices of Changes in Warrant. Upon every adjustment of the Warrant Price or
the number of Common Shares issuable upon exercise of a Warrant, the Company
shall give written notice thereof to the Warrant Agent, which notice shall state
the Warrant Price resulting from such adjustment and the increase or decrease,
if any, in the number of Common Shares purchasable at such price upon the
exercise of a Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based. Upon the
occurrence of any event specified in Sections 4.1, 4.2, 4.3 or 4.4, the Company
shall give written notice of the occurrence of such event to each holder of a
Warrant, at the last address set forth for such holder in the Warrant Register,
of the record date or the effective date of the event. Failure to give such
notice, or any defect therein, shall not affect the legality or validity of such
event.

4.6 No Fractional Shares. Notwithstanding any provision contained in this
Agreement to the contrary, the Company shall not issue fractional Common Shares
upon the exercise of Warrants. If, by reason of any adjustment made pursuant to
this Section 4, the holder of any Warrant would be entitled, upon the exercise
of such Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, round down to the nearest whole number the number of Common
Shares to be issued to such holder.

4.7 Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of Common Shares as is
stated in the Warrants initially issued pursuant to this Agreement; provided,
however, that the Company may at any time in its sole discretion make any change
in the form of Warrant that the Company may deem appropriate and that does not
affect the substance thereof, and any Warrant thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant or
otherwise, may be in the form as so changed.

4.8 Other Events. In case any event shall occur affecting the Company as to
which none of the provisions of preceding subsections of this Section 4 are
strictly applicable, but which would require an adjustment to the terms of the
Warrants in order to (i) avoid an adverse impact on the Warrants and
(ii) effectuate the intent and purpose of this Section 4, then, in each such
case, the Company shall appoint a firm of independent public accountants,
investment banking or other appraisal firm of recognized national standing,
which shall give its opinion as to whether or not any adjustment to the rights
represented by the Warrants is necessary to effectuate the intent and purpose of
this Section 4 and, if they determine that an adjustment is necessary, the terms
of such adjustment; provided, however, that under no circumstances shall the
Warrants be adjusted pursuant to this Section 4.8 as a result of any issuance of
securities in connection with a Business Combination. The Company shall adjust
the terms of the Warrants in a manner that is consistent with any adjustment
recommended in such opinion.

5. Transfer and Exchange of Warrants.

5.1 Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, in the case of certificated warrants,
properly endorsed with signatures properly guaranteed and accompanied by
appropriate instructions for transfer. Upon any such transfer, a new Warrant
representing an equal aggregate number of Warrants shall be issued and the old
Warrant shall be cancelled by the Warrant Agent. In the case of certificated
warrants, the Warrants so cancelled shall be delivered by the Warrant Agent to
the Company from time to time upon request.

 

7



--------------------------------------------------------------------------------

5.2 Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written request for exchange or transfer, and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the Registered Holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that in
the event that a Warrant surrendered for transfer bears a restrictive legend (as
in the case of the Private Placement Warrants), the Warrant Agent shall not
cancel such Warrant and issue new Warrants in exchange thereof until the Warrant
Agent has received an opinion of counsel for the Company stating that such
transfer may be made and indicating whether the new Warrants must also bear a
restrictive legend.

5.3 Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which shall result in the issuance of a
warrant certificate or book-entry position for a fraction of a warrant, except
as part of the Units.

5.4 Service Charges. No service charge shall be made for any exchange or
registration of transfer of Warrants.

5.5 Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Warrants required to be issued pursuant to the provisions of this
Section 5, and the Company, whenever required by the Warrant Agent, shall supply
the Warrant Agent with Warrants duly executed on behalf of the Company for such
purpose.

6. Redemption.

6.1 Redemption. Subject to Section 6.4 hereof, not less than all of the
outstanding Warrants may be redeemed, at the option of the Company, at any time
while they are exercisable and prior to their expiration, at the office of the
Warrant Agent, upon notice to the Registered Holders of the Warrants, as
described in Section 6.2 below, at the price of $0.01 per Warrant (the
“Redemption Price”), provided that the last sales price of the Common Shares
reported has been at least $18.00 per share (subject to adjustment in compliance
with Section 4 hereof), on each of twenty (20) trading days within the thirty
(30) trading-day period ending on the third Business Day prior to the date on
which notice of the redemption is given and provided that there is an effective
registration statement covering the Common Shares issuable upon exercise of the
Warrants, and a current prospectus relating thereto, available throughout the
30-day Redemption Period (as defined in Section 6.2 below) or the Company has
elected to require the exercise of the Warrants on a “cashless basis” pursuant
to subsection 3.3.1.

6.2 Date Fixed for, and Notice of, Redemption. In the event that the Company
elects to redeem all of the Warrants, the Company shall fix a date for the
redemption (the “Redemption Date”). Notice of redemption shall be mailed by
first class mail, postage prepaid, by the Company not less than thirty (30) days
prior to the Redemption Date (the “30-day Redemption Period”) to the Registered
Holders of the Warrants to be redeemed at their last addresses as they shall
appear on the registration books. Any notice mailed in the manner herein
provided shall be conclusively presumed to have been duly given whether or not
the Registered Holder received such notice.

6.3 Exercise After Notice of Redemption. The Warrants may be exercised, for cash
(or on a “cashless basis” in accordance with subsection 3.3.1(b) of this
Agreement) at any time after notice of redemption shall have been given by the
Company pursuant to Section 6.2 hereof and prior to the Redemption Date. In the
event that the Company determines to require all holders of Warrants to exercise
their Warrants on a “cashless basis” pursuant to subsection 3.3.1, the notice of
redemption shall contain the information necessary to calculate the number of
Common Shares to be received upon exercise of the Warrants, including the Fair
Market Value (as such term is defined in subsection 3.3.1(b) hereof) in such
case. On and after the Redemption Date, the record holder of the Warrants shall
have no further rights except to receive, upon surrender of the Warrants, the
Redemption Price.

6.4 Exclusion of Private Placement Warrants. The Company agrees that the
redemption rights provided in this Section 6 shall not apply to the Private
Placement Warrants if at the time of the redemption such Private Placement
Warrants continue to be held by the Sponsor, the PIPE Investors, SLL or their
respective Permitted Transferees. However, once such Private Placement Warrants
are transferred (other than to Permitted Transferees under Section 2.5), the
Company may redeem the Private Placement Warrants, provided that the criteria
for redemption are met, including the opportunity of the holder of such Private
Placement Warrants to exercise the Private Placement Warrants prior to
redemption pursuant to Section 6.3. Private Placement Warrants that are
transferred to persons other than Permitted Transferees shall upon such transfer
cease to be Private Placement Warrants and shall become Public Warrants under
this Agreement.

 

8



--------------------------------------------------------------------------------

7. Other Provisions Relating to Rights of Holders of Warrants.

7.1 No Rights as Shareholder. A Warrant does not entitle the Registered Holder
thereof to any of the rights of a shareholder of the Company, including, without
limitation, the right to receive dividends, or other distributions, exercise any
preemptive rights to vote or to consent or to receive notice as shareholders in
respect of the meetings of shareholders or the election of directors of the
Company or any other matter.

7.2 Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company and the Warrant Agent may on such
terms as to indemnity or otherwise as they may in their discretion impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a new Warrant of like denomination, tenor, and date as the Warrant so lost,
stolen, mutilated, or destroyed. Any such new Warrant shall constitute a
substitute contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated, or destroyed Warrant shall be at any time enforceable
by anyone.

7.3 Reservation of Common Shares. The Company shall at all times reserve and
keep available a number of its authorized but unissued Common Shares that shall
be sufficient to permit the exercise in full of all outstanding Warrants issued
pursuant to this Agreement.

7.4 Registration of Common Shares; Cashless Exercise at Company’s Option.

7.4.1 Registration of the Common Shares. The Company agrees that as soon as
practicable, but in no event later than fifteen (15) Business Days after the
closing of the Transaction, it shall use its best efforts to file with the
Commission a registration statement for the registration, under the Securities
Act, of the Common Shares issuable upon exercise of the Warrants. The Company
shall use its best efforts to cause the same to become effective and to maintain
the effectiveness of such registration statement, and a current prospectus
relating thereto, until the expiration of the Warrants in accordance with the
provisions of this Agreement. If any such registration statement has not been
declared effective by the 60th Business Day following the closing of the
Transaction, holders of the Warrants shall have the right, during the period
beginning on the 61st Business Day after the closing of the Transaction and
ending upon such registration statement being declared effective by the
Commission, and during any other period when the Company shall fail to have
maintained an effective registration statement covering the Common Shares
issuable upon exercise of the Warrants, to exercise such Warrants on a “cashless
basis,” by exchanging the Warrants (in accordance with Section 3(a)(9) of the
Securities Act (or any successor rule) or another exemption) for that number of
Common Shares equal to the quotient obtained by dividing (x) the product of the
number of Common Shares underlying the Warrants, multiplied by the difference
between the Warrant Price and the Fair Market Value (as defined below) by
(y) the Fair Market Value. Solely for purposes of this subsection 7.4.1, “Fair
Market Value” shall mean the volume weighted average price of the Common Shares
as reported during the ten (10) trading day period ending on the trading day
prior to the date that notice of exercise is received by the Warrant Agent from
the holder of such Warrants or its securities broker or intermediary. The date
that notice of cashless exercise is received by the Warrant Agent shall be
conclusively determined by the Warrant Agent. In connection with the “cashless
exercise” of a Public Warrant, the Company shall, upon request, provide the
Warrant Agent with an opinion of counsel for the Company (which shall be an
outside law firm with securities law experience) stating that (i) the exercise
of the Warrants on a cashless basis in accordance with this subsection 7.4.1 is
not required to be registered under the Securities Act and (ii) the Common
Shares issued upon such exercise shall be freely tradable under United States
federal securities laws by anyone who is not an affiliate (as such term is
defined in Rule 144 under the Securities Act (or any successor rule)) of the
Company and, accordingly, shall not be required to bear a restrictive legend.
Except as provided in subsection 7.4.2, for the avoidance of any doubt, unless
and until all of the Warrants have been exercised, the Company shall continue to
be obligated to comply with its registration obligations under the first three
sentences of this subsection 7.4.1.

7.4.2 Cashless Exercise at Company’s Option. If the Common Shares are at the
time of any exercise of a Warrant not listed on a national securities exchange
such that it satisfies the definition of a “covered security” under
Section 18(b)(1) of the Securities Act (or any successor rule), the Company may,
at its option, (i) require holders of Public Warrants who exercise Public
Warrants to exercise such Public Warrants on a “cashless basis” in accordance
with Section 3(a)(9) of the Securities Act (or any successor rule) as described
in subsection 7.4.1 and (ii) in the event the Company so elects, the Company
shall (x) not be required to file or maintain in effect a registration statement
for the registration, under the Securities Act, of the Common Shares issuable
upon exercise of the Warrants, notwithstanding anything in this Agreement to the
contrary, and (y) use its best efforts to register or qualify for sale the
Common Shares issuable upon exercise of the Public Warrant under the blue sky
laws of the state of residence of the exercising Public Warrant holder to the
extent an exemption is not available.

 

9



--------------------------------------------------------------------------------

8. Concerning the Warrant Agent and Other Matters.

8.1 Payment of Taxes. The Company shall from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of Common Shares upon the exercise of the Warrants,
but the Company shall not be obligated to pay any transfer taxes in respect of
the Warrants or such Common Shares.

8.2 Resignation, Consolidation, or Merger of Warrant Agent.

8.2.1 Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of thirty
(30) days after it has been notified in writing of such resignation or
incapacity by the Warrant Agent or by the holder of a Warrant (who shall, with
such notice, submit his Warrant for inspection by the Company), then the holder
of any Warrant may apply to the Supreme Court of the State of New York for the
County of New York for the appointment of a successor Warrant Agent at the
Company’s cost. Any successor Warrant Agent, whether appointed by the Company or
by such court, shall be a corporation organized and existing under the laws of
the State of New York, in good standing and having its principal office in the
Borough of Manhattan, City and State of New York, and authorized under such laws
to exercise corporate trust powers and subject to supervision or examination by
federal or state authority. After appointment, any successor Warrant Agent shall
be vested with all the authority, powers, rights, immunities, duties, and
obligations of its predecessor Warrant Agent with like effect as if originally
named as Warrant Agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor Warrant Agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor Warrant Agent all the authority, powers, and
rights of such predecessor Warrant Agent hereunder; and upon request of any
successor Warrant Agent the Company shall make, execute, acknowledge, and
deliver any and all instruments in writing for more fully and effectually
vesting in and confirming to such successor Warrant Agent all such authority,
powers, rights, immunities, duties, and obligations.

8.2.2 Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent not later than the effective date of any such appointment.

8.2.3 Merger or Consolidation of Warrant Agent. Any corporation into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.

8.3 Fees and Expenses of Warrant Agent.

8.3.1 Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and shall,
pursuant to its obligations under this Agreement, reimburse the Warrant Agent
upon demand for all expenditures that the Warrant Agent may reasonably incur in
the execution of its duties hereunder.

8.3.2 Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

8.4 Liability of Warrant Agent.

8.4.1 Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the Chief Executive
Officer, Chief Financial Officer, Secretary or Chairman of the Board of the
Company and delivered to the Warrant Agent. The Warrant Agent may rely upon such
statement for any action taken or suffered in good faith by it pursuant to the
provisions of this Agreement.

8.4.2 Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by the Warrant Agent in the execution of this
Agreement, except as a result of the Warrant Agent’s gross negligence, willful
misconduct or bad faith.

 

10



--------------------------------------------------------------------------------

8.4.3 Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Warrant (except its countersignature thereof). The Warrant Agent shall not
be responsible for any breach by the Company of any covenant or condition
contained in this Agreement or in any Warrant. The Warrant Agent shall not be
responsible to make any adjustments required under the provisions of Section 4
hereof or responsible for the manner, method, or amount of any such adjustment
or the ascertaining of the existence of facts that would require any such
adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Common
Shares to be issued pursuant to this Agreement or any Warrant or as to whether
any Common Shares shall, when issued, be valid and fully paid and
non-assessable.

8.5 Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all monies received by the Warrant Agent for the purchase of
Common Shares through the exercise of the Warrants.

8.6 Waiver. The Warrant Agent has no right of set-off or any other right, title,
interest or claim of any kind (“Claim”) in, or to any distribution of, the Trust
Account (as defined in that certain Investment Management Trust Agreement, dated
as of the date of the Original Warrant Agreement, by and between Haymaker and
the Warrant Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever. The Warrant Agent hereby waives any and all Claims
against the Trust Account and any and all rights to seek access to the Trust
Account.

9. Miscellaneous Provisions.

9.1 Successors. All the covenants and provisions of this Agreement by or for the
benefit of the Company or the Warrant Agent shall bind and inure to the benefit
of their respective successors and assigns.

9.2 Notices. Any notice, statement or demand authorized by this Agreement to be
given or made by the Warrant Agent or by the holder of any Warrant to or on the
Company shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five
(5) days after deposit of such notice, postage prepaid, addressed (until another
address is filed in writing by the Company with the Warrant Agent), as follows:

OneSpaWorld Holdings Limited

c/o Haymaker Acquisition Corp.

650 Fifth Avenue, Floor 10

New York, NY 10019

Attn: Christopher Bradley

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to or on the Warrant Agent shall
be sufficiently given when so delivered if by hand or overnight delivery or if
sent by certified mail or private courier service within five (5) days after
deposit of such notice, postage prepaid, addressed (until another address is
filed in writing by the Warrant Agent with the Company), as follows:

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004-1561

Attn: Compliance Department

9.3 Applicable Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

9.4 Persons Having Rights under this Agreement. Nothing in this Agreement shall
be construed to confer upon, or give to, any person or corporation other than
the parties hereto and the Registered Holders of the Warrants and, for purposes
of Sections 7.4, 9.4 and 9.8, Cantor Fitzgerald & Co. (“Cantor”), any right,
remedy, or claim under or by reason of this Agreement or

 

11



--------------------------------------------------------------------------------

of any covenant, condition, stipulation, promise, or agreement hereof. All
covenants, conditions, stipulations, promises, and agreements contained in this
Agreement shall be for the sole and exclusive benefit of the parties hereto and,
for purposes of Sections 7.4, 9.4 and 9.8, Cantor, and their successors and
assigns and of the Registered Holders of the Warrants.

9.5 Examination of the Warrant Agreement. A copy of this Agreement shall be
available at all reasonable times at the office of the Warrant Agent in the
Borough of Manhattan, City and State of New York, for inspection by the
Registered Holder of any Warrant. The Warrant Agent may require any such holder
to submit his Warrant for inspection by it.

9.6 Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

9.7 Effect of Headings. The section headings herein are for convenience only and
are not part of this Agreement and shall not affect the interpretation thereof.

9.8 Amendments. This Agreement may be amended by the parties hereto without the
consent of any Registered Holder (i) for the purpose of curing any ambiguity, or
curing, correcting or supplementing any defective provision contained herein or
adding or changing any other provisions with respect to matters or questions
arising under this Agreement as the parties may deem necessary or desirable and
that the parties deem shall not adversely affect the interest of the Registered
Holders, and (ii) to provide for the delivery of Alternative Issuance pursuant
to Section 4.4. All other modifications or amendments, including any amendment
to increase the Warrant Price or shorten the Exercise Period and any amendment
to the terms of only the Private Placement Warrants, shall require the vote or
written consent of the Registered Holders of 50% of the then outstanding Public
Warrants. Notwithstanding the foregoing, the Company may lower the Warrant Price
or extend the duration of the Exercise Period pursuant to Sections 3.1 and 3.2,
respectively, without the consent of the Registered Holders.

9.9 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

9.10 Complete Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof (including, for
the avoidance of doubt, the Original Warrant Agreement).

Exhibit A – Legend (Sponsor Warrants)

Exhibit B – Legend (PIPE and SLL Warrants)

Exhibit C – Form of Warrant Certificate

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ONESPAWORLD HOLDINGS LIMITED

By:  

 

Name:   Title:  

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Warrant Agent

By:  

 

Name:   Title:  

[Signature Page to Warrant Agreement]

 

13



--------------------------------------------------------------------------------

EXHIBIT A

LEGEND (SPONSOR WARRANTS)

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. IN ADDITION,
SUBJECT TO ANY ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE LETTER
AGREEMENT BY AND AMONG HAYMAKER ACQUISITION CORP. (THE “COMPANY”), HAYMAKER
SPONSOR, LLC AND THE OTHER PARTIES THERETO, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR TO THE DATE THAT IS THIRTY
(30) DAYS AFTER THE DATE UPON WHICH THE COMPANY COMPLETES ITS INITIAL BUSINESS
COMBINATION (AS DEFINED IN SECTION 3 OF THE WARRANT AGREEMENT REFERRED TO
HEREIN) EXCEPT TO A PERMITTED TRANSFEREE (AS DEFINED IN SECTION 2 OF THE WARRANT
AGREEMENT) WHO AGREES IN WRITING WITH THE COMPANY TO BE SUBJECT TO SUCH TRANSFER
PROVISIONS.

SECURITIES EVIDENCED BY THIS CERTIFICATE AND SHARES OF CLASS A COMMON STOCK OF
THE COMPANY ISSUED UPON EXERCISE OF SUCH SECURITIES SHALL BE ENTITLED TO
REGISTRATION RIGHTS UNDER A REGISTRATION RIGHTS AGREEMENT TO BE EXECUTED BY THE
COMPANY.”

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LEGEND (PIPE AND SLL WARRANTS)

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. IN ADDITION,
SUBJECT TO ANY ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE LETTER
AGREEMENT BY AND AMONG HAYMAKER ACQUISITION CORP. (THE “COMPANY”), HAYMAKER
SPONSOR, LLC AND THE OTHER PARTIES THERETO, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR TO THE DATE THAT IS THIRTY
(30) DAYS AFTER THE DATE UPON WHICH THE COMPANY COMPLETES THE TRANSACTION (AS
DEFINED IN THE WARRANT AGREEMENT REFERRED TO HEREIN) EXCEPT TO A PERMITTED
TRANSFEREE (AS DEFINED IN SECTION 2 OF THE WARRANT AGREEMENT) WHO AGREES IN
WRITING WITH THE COMPANY TO BE SUBJECT TO SUCH TRANSFER PROVISIONS.

SECURITIES EVIDENCED BY THIS CERTIFICATE AND COMMON SHARES OF ONESPAWORLD
HOLDINGS LIMITED ISSUED UPON EXERCISE OF SUCH SECURITIES SHALL BE ENTITLED TO
REGISTRATION RIGHTS UNDER THE APPLICABLE SUBSCRIPTION AGREEMENT OR REGISTRATION
RIGHTS AGREEMENT EXECUTED BY ONESPAWORLD HOLDINGS LIMITED.”

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Warrant Certificate]

[FACE]

Number

Warrants

THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR TO

THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR

IN THE WARRANT AGREEMENT DESCRIBED BELOW

ONESPAWORLD HOLDINGS LIMITED

Incorporated Under the Laws of the Commonwealth of The Bahamas

CUSIP [    ]

Warrant Certificate

This Warrant Certificate certifies that [    ], or registered assigns, is the
registered holder of warrant(s) evidenced hereby (the “Warrants” and each, a
“Warrant”) to purchase common shares, $0.0001 par value (“Common Shares”), of
OneSpaWorld Holdings Limited, an international business company incorporated
under the laws of the Commonwealth of The Bahamas (the “Company”). Each whole
Warrant entitles the holder, upon exercise during the period set forth in the
Warrant Agreement referred to below, to receive from the Company that number of
fully paid and non-assessable Common Shares as set forth below, at the exercise
price (the “Exercise Price”) as determined pursuant to the Warrant Agreement,
payable in lawful money (or through “cashless exercise” as provided for in the
Warrant Agreement) of the United States of America upon surrender of this
Warrant Certificate and payment of the Exercise Price at the office or agency of
the Warrant Agent referred to below, subject to the conditions set forth herein
and in the Warrant Agreement. Defined terms used in this Warrant Certificate but
not defined herein shall have the meanings given to them in the Warrant
Agreement.

Each whole Warrant is initially exercisable for one fully paid and
non-assessable Common Share. No fractional shares will be issued upon exercise
of any Warrant. If, upon the exercise of Warrants, a holder would be entitled to
receive a fractional interest in a Common Share, the Company will, upon
exercise, round down to the nearest whole number the number of Common Shares to
be issued to the Warrant holder. The number of Common Shares issuable upon
exercise of the Warrants is subject to adjustment upon the occurrence of certain
events set forth in the Warrant Agreement.

The initial Exercise Price per Common Share for any Warrant is equal to $11.50
per share. The Exercise Price is subject to adjustment upon the occurrence of
certain events set forth in the Warrant Agreement.

Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void.

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement.

 

C-1



--------------------------------------------------------------------------------

This Warrant Certificate shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to conflicts of laws
principles thereof.

 

ONESPAWORLD HOLDINGS LIMITED

By:  

 

Name:   Title:   CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Warrant Agent

By:  

 

Name:   Title:  

 

C-2



--------------------------------------------------------------------------------

[Form of Warrant Certificate]

[Reverse]

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants entitling the holder on exercise to receive Common Shares and
are issued or to be issued pursuant to a Warrant Agreement dated as of [__] (the
“Warrant Agreement”), duly executed and delivered by the Company to Continental
Stock Transfer & Trust Company, a New York corporation, as warrant agent (the
“Warrant Agent”), which Warrant Agreement is hereby incorporated by reference in
and made a part of this instrument and is hereby referred to for a description
of the rights, limitation of rights, obligations, duties and immunities
thereunder of the Warrant Agent, the Company and the holders (the words
“holders” or “holder” meaning the Registered Holders or Registered Holder) of
the Warrants. A copy of the Warrant Agreement may be obtained by the holder
hereof upon written request to the Company. Defined terms used in this Warrant
Certificate but not defined herein shall have the meanings given to them in the
Warrant Agreement.

Warrants may be exercised at any time during the Exercise Period set forth in
the Warrant Agreement. The holder of Warrants evidenced by this Warrant
Certificate may exercise them by surrendering this Warrant Certificate, with the
form of election to purchase set forth hereon properly completed and executed,
together with payment of the Exercise Price as specified in the Warrant
Agreement (or through “cashless exercise” as provided for in the Warrant
Agreement) at the principal corporate trust office of the Warrant Agent. In the
event that upon any exercise of Warrants evidenced hereby the number of Warrants
exercised shall be less than the total number of Warrants evidenced hereby,
there shall be issued to the holder hereof or his, her or its assignee, a new
Warrant Certificate evidencing the number of Warrants not exercised.

Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless at the time of exercise (i) a
registration statement covering the Common Shares to be issued upon exercise is
effective under the Securities Act and (ii) a prospectus thereunder relating to
the Common Shares is current, except through “cashless exercise” as provided for
in the Warrant Agreement.

The Warrant Agreement provides that upon the occurrence of certain events the
number of Common Shares issuable upon exercise of the Warrants set forth on the
face hereof may, subject to certain conditions, be adjusted. If, upon exercise
of a Warrant, the holder thereof would be entitled to receive a fractional
interest in a Common Share, the Company shall, upon exercise, round down to the
nearest whole number of Common Shares to be issued to the holder of the Warrant.

Warrant Certificates, when surrendered at the principal corporate trust office
of the Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other governmental charge imposed in
connection therewith.

The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the Warrants nor this Warrant Certificate
entitles any holder hereof to any rights of a shareholder of the Company.

 

C-3



--------------------------------------------------------------------------------

Election to Purchase

(To Be Executed Upon Exercise of Warrant)

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive Common Shares and herewith tenders payment
for such Common Shares to the order of OneSpaWorld Holdings Limited (the
“Company”) in the amount of $[    ] in accordance with the terms hereof. The
undersigned requests that a certificate for such Common Shares be registered in
the name of [    ], whose address is [    ] and that such Common Shares be
delivered to [    ] whose address is [    ]. If said number of Common Shares is
less than all of the Common Shares purchasable hereunder, the undersigned
requests that a new Warrant Certificate representing the remaining balance of
such Common Shares be registered in the name of [    ], whose address is [    ]
and that such Warrant Certificate be delivered to [    ], whose address is
[    ].

In the event that the Warrant has been called for redemption by the Company
pursuant to Section 6 of the Warrant Agreement and the Company has required
cashless exercise pursuant to Section 6.3 of the Warrant Agreement, the number
of Common Shares that this Warrant is exercisable for shall be determined in
accordance with subsection 3.3.1(b) and Section 6.3 of the Warrant Agreement.

In the event that the Warrant is a Private Placement Warrant that is to be
exercised on a “cashless” basis pursuant to subsection 3.3.1(c) of the Warrant
Agreement, the number of Common Shares that this Warrant is exercisable for
shall be determined in accordance with subsection 3.3.1(c) of the Warrant
Agreement.

In the event that the Warrant is to be exercised on a “cashless” basis pursuant
to Section 7.4 of the Warrant Agreement, the number of Common Shares that this
Warrant is exercisable for shall be determined in accordance with Section 7.4 of
the Warrant Agreement.

In the event that the Warrant may be exercised, to the extent allowed by the
Warrant Agreement, through cashless exercise (i) the number of Common Shares
that this Warrant is exercisable for would be determined in accordance with the
relevant section of the Warrant Agreement which allows for such cashless
exercise and (ii) the holder hereof shall complete the following: The
undersigned hereby irrevocably elects to exercise the right, represented by this
Warrant Certificate, through the cashless exercise provisions of the Warrant
Agreement, to receive [    ] Common Shares. If said number of shares is less
than all of the Common Shares purchasable hereunder (after giving effect to the
cashless exercise), the undersigned requests that a new Warrant Certificate
representing the remaining balance of such Common Shares be registered in the
name of [    ], whose address is [    ], and that such Warrant Certificate be
delivered to [    ], whose address is [    ].

[Signature Page Follows]

 

C-4



--------------------------------------------------------------------------------

Date:                     , 20

 

  

 

(Signature)

 

 

 

 

 

 

        (Address)

 

 

        (Tax Identification Number)

Signature Guaranteed:

 

  

THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO
S.E.C. RULE 17Ad-15 (OR ANY SUCCESSOR RULE)).

 

C-5